Citation Nr: 0924449	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  06-24 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
erectile dysfunction.  

2.  Entitlement to an increased (compensable)  evaluation for 
peripheral neuropathy of the left upper extremity.  

3.  Entitlement to an effective date earlier than March 2, 
2007 for a 20 percent evaluation for peripheral neuropathy of 
the right upper extremity.  

4.  Whether new and material evidence has been received to 
reopen service connection for gum disease as secondary to 
service-connected type II diabetes mellitus.  




REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Nigam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to March 
1992.  

These matters come to the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the VA RO in Roanoke, 
Virginia, which denied an increased (compensable) evaluation 
for service-connected erectile dysfunction; denied an 
increased (compensable) evaluation for service-connected 
peripheral neuropathy of the right and left upper 
extremities; and denied reopening of service connection for 
gum disease.  Also on appeal is a July 2007 rating decision, 
which increased the rating for peripheral neuropathy of the 
right upper extremity to 20 percent, effective from March 2, 
2007.  The Veteran filed a notice of disagreement in August 
2007, and contested the effective date of the 20 percent 
increase.  

Of preliminary importance, the claim for service connection 
for a gum disorder, claimed as secondary to service-connected 
type II diabetes mellitus, had been previously denied in a 
final decision dated in August 2003.  Subsequent claims were 
denied by the RO in August 2004 and January 2006 on the basis 
that new and material evidence had not been received to 
reopen the claim.  The most recent attempt by the Veteran to 
reopen the claim was received by VA in May 2005.  Although 
the RO adjudicated this service connection claim on the 
merits in the January 2006 rating decision, the Board is 
required to determine whether new and material evidence has 
been received when a claim has been previously disallowed 
based upon the same factual basis.  Barnett v. Brown, 83 F.3d 
1380, 1384 (Fed. Cir. 1996).  For this reason, the Board has 
recharacterized the issue as set forth on the title page.  

A supplemental statement of the case (SSOC), issued in June 
2008, continued and confirmed the previous evaluations for 
erectile dysfunction and for peripheral neuropathy of the 
left upper extremity.  

During the course of his appeal, the Veteran was afforded a 
Travel Board hearing in Roanoke, Virginia, before the 
undersigned Acting Veterans Law Judge in February 2009.  A 
transcript of that hearing has been added to the record. 


FINDINGS OF FACT

1.  For the entire period of increased rating claim, erectile 
dysfunction has been manifested by loss of erectile power 
without penile deformity.  

2.  For the entire period of increased rating claim, 
peripheral neuropathy of the left upper extremity has been 
manifested by symptoms that more nearly approximate 
incomplete paralysis with mild sensory neuropathy of the 
median nerve.  

3.  Following a final January 2006 RO rating decision that 
denied a compensable rating for peripheral neuropathy of the 
right upper extremity, the Veteran's claim for increased 
rating for service-connected peripheral neuropathy of the 
right upper extremity was received on March 2, 2007. 

4.  A July 2007 VA rating decision granted a 20 percent 
evaluation for service-connected peripheral neuropathy of the 
right upper extremity and assigned an effective of March 2, 
2007. 

5.  In August 2007, the Veteran entered a notice of 
disagreement to the March 2, 2007 effective date assigned for 
the 20 percent increased rating for peripheral neuropathy of 
the right upper extremity.

6.  An August 2003 rating decision denied service connection 
for gum disease, claimed as secondary to service-connected 
type II diabetes mellitus, finding that the Veteran's gum 
disease was not a compensable disability for which service 
connection could be granted; the rating decision was issued 
on August 8, 2003; and the Veteran did not appeal.  

7.  Evidence added to the record since the August 2003 rating 
decision is new in that it is not cumulative or redundant of 
the evidence of record at the time of the last prior final 
denial, but does not relate to an unestablished fact of 
showing a disability for which compensation may be granted 
that is necessary to substantiate the claim for service 
connection for gum disease as secondary to service-connected 
type II diabetes mellitus.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for erectile 
dysfunction have not been met for any period of increased 
rating claim.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 
4.115b, Diagnostic Code (DC) 7522 (2008).  

2.  The criteria for a 20 percent evaluation for peripheral 
neuropathy of the left upper extremity have been met for the 
entire period of increased rating claim.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.69, 4.124a, DC 8515 (2008).  

3.  The criteria for an effective date earlier than March 2, 
2007 for a 20 percent evaluation for peripheral neuropathy of 
the right upper extremity have not been met. 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5110, 7105 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.400 (2008).  

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for gum 
disease, claimed as secondary to service-connected type II 
diabetes mellitus.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7104 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104, 3.156, 3.310, 
3.159 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); C.F.R. § 3.159(b)(1) (2008).  The Board notes that 38 
C.F.R. 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that, because the terms 
"new" and "material" in a new and material evidence claim 
have specific, technical meanings that are not commonly known 
to VA claimants, when providing the notice required by the 
VCAA, it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of the evidence that 
must be presented.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Court further held that the duty to notify requires that 
the Secretary look at the bases for the denial in the prior 
decision and respond with a notice letter that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the 
United States Court of Appeals for Veterans Claims (Court) 
found that, at a minimum, adequate VCAA notice requires that 
VA notify the claimant that, to substantiate such a claim: 
(1) the claimant must provide, or ask VA to obtain, medical 
or lay evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has 
on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  
In Vazquez-Flores, the Court further indicated that 
consideration was warranted for whether there existed 
subsequent VA action that served to render any pre-
adjudicatory notice error non-prejudicial.  

In the present case, in letters dated in September 2002, 
November 2003, June 2005, December 2006, May 2007, and May 
2008, the RO provided notice to the Veteran regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the Veteran and the types of evidence that will 
be obtained by VA.  Specifically, the June 2005 letter 
informed the Veteran of the specific technical meanings of 
"new" and "material," as well as the bases for the denial in 
the prior decision and described the type of evidence that 
would be necessary to substantiate the elements that were 
found insufficient in the previous denial.  The December 2006 
notice letter included the statutory requirements for 
establishing secondary service connection under 38 C.F.R. 
§ 3.310.  

Additionally, the May 2007 notice letter advised the Veteran 
of how disability evaluations and effective dates are 
assigned, and the type of evidence which impacts those 
determinations.  The Board notes that the May 2008 letter 
specifically addressed all aspects of the notice requirements 
of Vazquez-Flores, and provided the diagnostic code criteria 
for rating the median nerve and the erectile dysfunction, as 
well as examples of the types of medical and lay evidence 
that the are relevant to establishing increased compensation.  
As noted above, the claims were last readjudicated in a June 
2008 SSOC.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the record reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, VA treatment records, 
and VA examination reports.  Also of record and considered in 
connection with the appeal is the Veteran's testimony at his 
Travel Board hearing, along with various written statements 
submitted by the Veteran and his representative.  

As discussed above, the Veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process, identifying pertinent 
medical evidence and submitting evidence.  Thus, he has been 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the Veteran.  For 
all of these reasons, the Board finds that any initial notice 
errors with regard to Vazquez-Flores are not prejudicial, 
inasmuch as they did not affect the "essential fairness of 
the adjudication."  Therefore, any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities. 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  38 C.F.R. § 4.3.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  Nevertheless, the 
Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The following analysis 
in this decision is undertaken with consideration of the 
possibility that different ratings may be warranted for 
different time periods.  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as a veteran's relevant medical 
history, her current diagnosis, and demonstrated 
symptomatology.  Any change in diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  The regulatory rating 
criteria provide that, in every instance where the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (2008).  

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases is 
a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2008).  

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Increased Rating for Erectile Dysfunction

By way of procedural background, in a May 2003 rating 
decision the RO granted service connection for erectile 
dysfunction as secondary to diabetes mellitus, and assigned a 
noncompensable (0 percent) evaluation, effective from May 3, 
2002.  The current claim for an increased rating was filed on 
May 25, 2005.  

The Veteran's erectile dysfunction was initially rated as 
noncompensable (0 percent) disabling under 38 C.F.R. § 
4.115b, DC 7522 (2008), which provides a 20 percent rating 
for penis deformity with loss of erectile power.  38 C.F.R. § 
4.115b.  

As an initial matter, as there is no evidence of removal of 
half or more of the penis, removal of glands, atrophy of the 
testis, or removal of the testis, higher ratings are not 
warranted under Diagnostic Codes 7520, 7521, 7523, 7524.  38 
C.F.R. § 4.115b.  The Board notes that special monthly 
compensation was assigned, and has been in effect from May 3, 
2002, for loss of use of a creative organ.  

The Veteran asserts that he is entitled to a compensable 
disability rating for his erectile dysfunction.  He 
essentially contends that he experiences retrograde 
ejaculation cause by a defective nerve, and fears that he 
would not be capable of impregnating a woman without the use 
of artificial insemination.  These assertions are supported 
by the Veteran's oral testimony, and by written statements of 
the Veteran and his representative.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that, for the entire period of increased rating 
claim, the Veteran's service-connected erectile dysfunction 
has more closely approximated the criteria for a 
noncompensable (0 percent) rating.  In this regard, private 
and VA treatment records, dated from November 2004 to August 
2005, showed a history of difficulty with attempts at 
procreation.  The Veteran reported symptoms of a 
progressively decreasing ejaculation volume.  Specifically, 
in May 2005, a private physician noted that while on Cialis 
the Veteran still able to have erections and reached orgasm, 
and observed that his urine stream was good and that there 
was no hesitancy, hematuria, or dysuria.  Physical 
examination results indicated that the Veteran's testes and 
epididymides were normal in size, shape, and consistency, and 
that there were no penile lesions, no peripheral edema, and 
no masses palpable in the rectum above the prostrate present.  
The physician did note that the prostate gland was 1+ 
enlarged, but was benign and nontender.  The physician opined 
that the Veteran could suffer from retrograde ejaculation 
secondary to neuropathy associated with his insulin-dependent 
diabetes, and that he could have chronic prostatitis, which 
might interfere with the volume of the ejaculate.  

Upon VA examination in July 2005, the Veteran reported 
erectile dysfunction, retrograde ejaculation, and overactive 
bladder symptoms.  Further, he asserted that impotency 
problems were manifested by an inability to achieve or 
maintain an erection for the past six years.  The VA examiner 
noted that the Veteran was treated for the impotence with 
oral medication along with some psychological consultation.  
Physical examination of the genitals revealed normal penis 
and testicles.  The Veteran was diagnosed with an established 
diagnosis of erectile dysfunction, unchanged.  The examiner 
opined that the Veteran's erectile dysfunction was as likely 
as not a complication of his diabetes.  

Most recently, in January 2008, the Veteran underwent a 
second VA examination, during which he endorsed a history of 
urinary frequency of three to four hours, daytime and 
nighttime, and denied a history of urologic procedures, 
surgery, trauma or infection affecting the genitourinary 
system.  He reported a previous diagnosis of retrograde 
ejaculation following orgasm, and noted that he was treated 
for his disorder with Cialis.  On physical examination of the 
genitals, the penis, scrotum and testes were found to be 
normal.  The VA examiner noted that there were no scrotal 
masses, or evidence of inguinal hernia bilaterally.  The 
Veteran was diagnosed with an established diagnosis of 
erectile dysfunction, unchanged.  

In sum, for the entire period of increased rating claim, the 
evidence shows that the Veteran's erectile dysfunction most 
nearly approximates the criteria for a noncompensable (0 
percent) rating.  An evaluation in excess of zero percent is 
not warranted because the evidence does not for any period of 
claim show symptomatology consistent with penis deformity 
with loss of erectile power.  38 C.F.R. § 4.115b.  In fact, 
the record reflects that the Veteran has been capable of 
producing and maintaining an erection with the assistance of 
the drug Cialis.  

Finally, the Board considered the doctrine of reasonable 
doubt; however, as the preponderance of the evidence is 
against the Veteran's claim for a compensable rating for any 
period, the doctrine is not for application.  38 U.S.C.A. § 
5107(b); 38 C.F.R. §§ 4.3, 4.7.  The Board has considered 
whether "staged" ratings are appropriate.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The record, however, 
does not support assigning different percentage disability 
ratings during the period in question. 

Increased Rating for Peripheral Neuropathy of the Left Upper 
Extremity

Ratings for functional impairment of the upper extremities 
depend on which extremity is the major extremity, i.e., the 
one predominantly used by the individual.  Only one extremity 
is considered to be major and a person is presumed to be 
right-handed unless there is evidence of left-handedness.  38 
C.F.R. § 4.69 (2008).  During his various VA examinations, 
the Veteran reported that he is right-handed.  Thus, the 
rating for the left upper extremity is to be made on the 
basis of it being the minor extremity.  

Diagnostic Code 8515 provides ratings for paralysis of the 
median nerve.  Diagnostic Code 8515 provides that mild 
incomplete paralysis is rated 10 percent disabling on the 
major side and 10 percent on the minor side; moderate 
incomplete paralysis is rated 30 percent disabling on the 
major side and 20 percent on the minor side; and severe 
incomplete paralysis is rated 50 percent disabling on the 
major side and 40 percent on the minor side.  Complete 
paralysis of the median nerve, with the hand inclined to the 
ulnar side, the index and middle fingers more extended than 
normally, considerable atrophy of the muscles of the thenar 
eminence, the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective, absence of flexion of 
index finger and feeble flexion of middle finger, cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb, defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances, is rated 70 percent 
disabling on the major side and 60 percent on the minor side.  

Diagnostic Code 8615 provides a rating for neuritis of the 
median nerve.  Diagnostic Code 8715 provides a rating for 
neuralgia of the median nerve.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. 
§ 4.124a.  

By way of procedural history, in an August 2004 rating 
decision, VA granted service connection for peripheral 
neuropathy of the left upper extremity due to service-
connected diabetes, and has assigned a rating under 38 C.F.R. 
§ 4.124a, DC 8515, effective from July 7, 2003.  (The Veteran 
is also service connected for peripheral neuropathy of the 
right upper extremity, evaluated as 20 percent disabling).  
As noted above, that the Veteran is right-hand dominant.  

The Veteran filed his current claim for an increased 
(compensable) rating for left upper extremity peripheral 
neuropathy on May 25, 2005.  The Veteran contends that he is 
entitled to a compensable disability rating for peripheral 
neuropathy of the left upper extremity.    

After a review of the evidence, the Board finds that, for the 
entire period of increased rating claim, peripheral 
neuropathy of the left upper extremity has been manifested by 
symptoms that more nearly approximate incomplete paralysis 
with mild sensory neuropathy of the median nerve, as required 
for a higher disability rating of 20 percent under Diagnostic 
Code 8515.  38 C.F.R. § 4.124a.  The Veteran has testified or 
written that his left upper extremity peripheral neuropathy 
has increased in severity, and describes symptoms of pain, 
cramping, stiffness, and numbness of the left hand or upper 
extremity that impairs his ability to perform his job as a 
defensive tactics instructor.  The Veteran has also testified 
or written that his left upper extremity disability is of the 
same type and severity as his right upper extremity 
disability, for which he has been granted a 20 percent 
evaluation due to mild incomplete paralysis of hand 
movements.  

The evidence includes VA and private treatment records, dated 
from April 2004 to April 2008, that show subjective reports 
of numbness and tingling in the hands, but generally reveal 
normal findings on physical examination of the upper 
extremities and no focal motor or sensory deficits.  Further, 
the Veteran has been prescribed medication for his peripheral 
neuropathy disorder, and was observed wearing a carpal tunnel 
splint.  

In conjunction with the current appeal, the Veteran underwent 
a VA examination in July 2005, which includes physical 
examination results of normal extremities, without evidence 
of persistent coldness, ischemic limb pain at rest, gangrene, 
ischemic ulceration, or atrophic skin changes.  Review of the 
upper extremities on neurological examination indicated 
normal motor and sensory function with biceps and triceps 
reflexes +2 bilaterally.  The Veteran was diagnosed with no 
change with regard to peripheral neuropathy of the upper and 
lower extremities.  

More recently, the Veteran underwent a second VA examination 
in January 2008, which shows subjective complaints of 
intermittent decreased sensation, tingling and numbness, and 
occasional weakness of both hands and both feet.  The VA 
examiner noted that, other than the medication taken for the 
Veteran's service-connected diabetes disease, he was not 
currently undergoing treatment for peripheral neuropathy, and 
there was no history of surgery or other associated 
neurological disorders.  On physical examination, the VA 
examiner observed that the femoral, popliteal, dorsalis 
pedis, and posterior tibial arteries demonstrated a plus 2/4 
pulsatile intensity level bilaterally, and that cranial 
nerves 2 through 12 were grossly intact, coordination was 
normal, and Romberg test was negative.  Significantly, the 
examiner noted that there was no evidence of peripheral 
neuropathy, either sensory or motor.  Moreover, motor and 
sensory testing of the upper and lower extremities was 
grossly normal, and deep tendon reflexes of the biceps, 
triceps, patellar and calcaneal tendons was 2/4 bilaterally.  
The Veteran was diagnosed with unchanged peripheral 
neuropathy of the left upper extremity associated with 
diabetes mellitus.  

The VA examiner opined that there were no findings of 
peripheral neuropathy on the day's examination; however, the 
complaint had been reported as intermittent in nature, 
consistent with typical diabetic neuropathy.  For these 
reasons, and resolving reasonable doubt in the Veteran's 
favor, the Board finds that the criteria for a 20 percent 
evaluation for peripheral neuropathy of the left upper 
extremity have been more nearly approximated for the entire 
period of increased rating claim.  38 C.F.R. § 4.124a, DC 
8515.

The Board has considered whether "staged" ratings are 
appropriate.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  
The record, however, does not support assigning different 
percentage disability ratings during the period in question. 

Extraschedular Considerations

The above determinations are based upon consideration of the 
applicable schedular criteria.  The Veteran has submitted no 
evidence showing that his current left upper extremity 
disability or erectile dysfunction have markedly interfered 
with his employment status beyond that interference 
contemplated by the assigned evaluation.  The Board is aware 
of the Veteran's contention that his left upper extremity 
disability in combination with that of his right, may cause 
him to have difficulty continuing to work in the future.  
Further, the Board acknowledges the findings on the July 2005 
VA examination, which showed a reported loss of work of 
approximately five days per year.  However, the Veteran has 
attested to being currently employed, and the June 2005 VA 
examiner failed to elaborate on which medical conditions had 
contributed to the Veteran's missing work.  There is also no 
indication that either disorder has necessitated any periods 
of hospitalization during the pendency of this appeal.  As 
such, the Board is not required to remand these matters to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

Earlier Effective Date for RUE Peripheral Neuropathy Rating

The applicable effective date statute and regulations provide 
that the proper effective date for increased ratings is the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if a claim is 
received within one year from such date; otherwise, the 
effective date is the date of receipt of claim for increased 
rating.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).   

The record shows that service connection for peripheral 
neuropathy was in effect since July 7, 2003.  The Veteran 
filed a claim for increased rating for peripheral neuropathy 
of the right upper extremity on May 22, 2005.  Although this 
statement of the Veteran was received within one year of the 
August 2004 rating decision granting service connection and 
assigning an initial disability rating for peripheral 
neuropathy, it is not a notice of disagreement because it did 
not express disagreement with the August 2004 rating decision 
or desire to appeal that decision; the statement asserted 
that his symptomatology had increased in severity.  The RO 
properly and liberally construed this May 22, 2005 statement 
as a claim for increased rating for peripheral neuropathy of 
the right upper extremity. 

A January 2006 rating decision adjudicated the issue of 
increased rating for peripheral neuropathy of the right upper 
extremity.  The January 2006 rating decision denying an 
increase was issued on January 6, 2006.  In March 2006, the 
Veteran entered a notice of disagreement with the January 
2006 rating decision denial of increase that included for 
peripheral neuropathy of the right upper extremity.  A 
statement of the case was issued on July 12, 2006.  The 
Veteran did not enter a substantive appeal regarding denial 
of increased rating.  In his VA Form 9, received in July 
2006, the Veteran appealed the denial of an increased rating 
for peripheral neuropathy of the left upper extremity, but 
did not include the right upper extremity disability as one 
of the issues he wished to appeal.  Consequently, the January 
2006 rating decision denying the claim for a compensable 
rating became a final rating decision.  38 U.S.C.A. §§ 7105, 
5108 (West 2002); 38 C.F.R. § 20.1103 (2008). 

The record reflects that it was not until March 2, 2007 that 
the Board received the Veteran's claim for an increase for 
the right arm disability.  A claim or application is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2008).  

There is no legal basis for the Veteran's claim for earlier 
effective date because the undisputed facts regarding date of 
receipt of claim for an increase render him ineligible for 
the claimed benefit.  The claims file reflects the undisputed 
fact that the claim for an increase was received on March 2, 
2007.  A July 2007 VA rating decision granted a 20 percent 
evaluation for service-connected peripheral neuropathy of the 
right upper extremity and assigned an effective of March 2, 
2007.  In this case, the Board finds that the statutory and 
regulatory provisions are determinative in this Veteran's 
appeal for an earlier effective date for a 20 percent 
evaluation for peripheral neuropathy of the right upper 
extremity, so that there is no legal basis for an effective 
date earlier than March 2, 2007.  

Further, the Veteran has not alleged that after the January 
2006 decision he filed a claim for an increase before March 
2, 2007.  The Veteran's statements and testimony evidencing a 
mere request for earlier effective date that are absent any 
specific assertion of having filed a claim for an increased 
rating prior to March 2, 2007, and are not sufficient to 
rebut the presumption of regularity of the claims file 
information that shows the Veteran's current claim for an 
increased rating was first received on March 2, 2007.  See 
Baldwin v. West, 13 Vet. App. 1, 6 (1999); Mindenhall v. 
Brown, 7 Vet. App. 271 (1994).  

The additional evidence of record since the January 2006 
prior final rating decision includes the Veteran's statements 
and testimony contending that he should be granted an 
effective date of May 25, 2005, the date when he first 
requested a compensable evaluation for peripheral neuropathy 
of the right upper extremity.  

In this Veteran's case, the January 2006 rating decision 
assignment of March 2, 2007 as the effective date for the 
grant of a 20 percent evaluation for the right arm disorder 
became a final decision.  For these reasons, the Board finds 
that there is no legal basis for the Veteran's claim for an 
earlier effective date than March 2, 2007 for the grant of an 
increased rating, and the claim for an earlier effective date 
must be denied.  As in this case, where the law is 
dispositive, the claim must be denied due to a lack of legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(where the law is dispositive, the claim must be denied due 
to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 
(2002); see also VAOPGCPREC 5-2004.  

Reopening Service Connection for Gum Disease

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  

Further, service connection may also be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  In Allen v. Brown, 7 Vet. App. 439 (1995), the Court 
held that when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, a veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the holding in Allen.  

Disability compensation and VA outpatient dental treatment 
may be provided for certain specified types of service-
connected dental disorders.  For other types of service-
connected dental disorders, the claimant may receive 
treatment only and not compensation.  38 U.S.C.A. § 1712 
(West 2002); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2008).  

Current regulations provide that treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease are not disabling, and may be considered 
service connected solely for the purpose of establishing 
eligibility for VA outpatient dental treatment.  38 C.F.R. § 
3.381(a).  Service connection may be granted for a dental 
condition of each tooth and periodontal tissue shown by the 
evidence to have been incurred in or aggravated by service.  
When applicable, a determination will be made as to whether 
it is due to a combat wound or other service trauma, or 
whether a veteran was interned as a prisoner of war (POW).  
38 C.F.R. § 3.381(b).  The significance of finding a dental 
condition is due to service trauma is that a veteran will be 
eligible for VA dental treatment for the condition, without 
the usual restrictions of timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).  Mere dental treatment or 
cracking a tooth while eating is not sufficient to establish 
eligibility for treatment.  Similarly, broken bridgework due 
to injury is not dental trauma because it must be the injury 
of a natural tooth.  Further, for the purposes of determining 
whether a veteran has treatment eligibility, the term 
"service trauma" does not include the intended effects of 
treatment provided during the Veteran's military service.  
VAOPGCPREC 5- 97.  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. § 7105(c).  However, 
with exception, 38 U.S.C.A. § 5108 provides that, if new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra.  Further analysis, beyond consideration of 
whether the evidence received is new and material is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 
9 Vet. App. 167, 171 (1996).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decision makers.  "Material" 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).  

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board.  Anglin v. West, 203 F.3d 1343 (2000).  

By way of procedural background, in his initial claim for 
service connection, the Veteran alleged that he was diagnosed 
with gum disease, and required a gum scaling, root canal, and 
dental surgery to replace several missing teeth, due to high 
sugar levels.  As noted above, the Veteran's initial claim of 
service connection for gum disease, claimed as secondary to 
service-connected type II diabetes mellitus, was denied in an 
August 2003 rating decision on the basis that gum disease is 
not deemed an actually disabling condition for which 
compensation may be awarded. The rating decision was issued 
on August 8, 2003.  Because the Veteran did not appeal this 
decision, it became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

In November 2003, the Veteran attempted to reopen the claim.  
In the August 2004 rating decision on appeal, the RO denied 
the reopening of the claim on the basis that gum disease is 
not considered an actually disabling condition, and there is 
no regulatory basis upon which compensation may be awarded 
for such conditions.  

In this case, the Board notes that VA has received VA and 
private treatment records, dated from April 2004 to April 
2008, along with the Veteran's independent Internet research 
on diabetes and gum disease.  Further, the Veteran has 
undergone numerous VA examinations throughout the course of 
this appeal.  While most of this evidence is new to the 
record, in that it is not merely duplicative, there are no 
newly received documents that indicate that a current 
diagnosis of gum disease is a disability for which VA 
compensation may be paid, or that the gum disease is in any 
way etiologically related to service or to a service-
connected disability.  In fact, an October 2007 VA treatment 
record showed normal findings of a mouth with mucous 
membranes moist.  Furthermore, treatment records are 
generally negative for complaints of and/or diagnoses of any 
gum disease.  

In summary, much of the medical evidence received since the 
August 2003 rating decision is "new," in the sense that this 
evidence is not merely duplicative of evidence of record at 
the time of that decision.  However, none of the new evidence 
received since this decision has supported findings of a 
current gum disability for which VA disability compensation 
may be paid.  The Board finds that the additional evidence 
does not raise a reasonable possibility of substantiating 
this service connection claim, as is required under 38 C.F.R. 
§ 3.156(a) to reopen the claim on the basis of "material" 
evidence.

Although the Veteran is competent to report that he is 
undergoing treatment for a gum disorder that is related to 
his service-connected type II diabetes mellitus, the evidence 
does not establish that he currently suffers from any gum 
disease for which VA disability compensation may be paid.  
Furthermore, the Veteran has failed to present dental records 
in support of the claim that reveal any treatment for a gum 
disorder.  

Overall, the Veteran has submitted new evidence in regard to 
his previously denied claim of service connection for gum 
disease, claimed as secondary to service-connected type II 
diabetes mellitus; however, the evidence does not provide 
proof 


of a current dental disorder.  Accordingly, this evidence 
does not raise a reasonable possibility of substantiating the 
claim.  Consequently, VA has not received new and material 
evidence to reopen the Veteran's claim, and this appeal must 
be denied as to that claim.  


ORDER

A compensable evaluation for erectile dysfunction is denied.

A 20 percent evaluation for peripheral neuropathy of the left 
upper extremity is granted.

An effective date earlier than March 2, 2007 for a 20 percent 
schedular evaluation for peripheral neuropathy of the right 
upper extremity is denied. 

New and material evidence has not been received to reopen 
service connection for gum disease as secondary to service-
connected type II diabetes mellitus; the appeal to reopen is 
denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


